Citation Nr: 1544341	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II and/or non-small cell carcinoma of the lung. 
 
2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and/or non-small cell carcinoma of the lung.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut (hereinafter Agency of Original Jurisdiction (AOJ)).  In pertinent part, the Veteran appealed denials of service connection for hypertension, a heart condition, and obstructive sleep apnea.

The Veteran testified at a hearing before a Decision Review Officer at the RO in September 2010.  He and his spouse also provided testimony at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Copies of both transcripts have been associated with the electronic claims file.

The Board remanded this case in March 2013, January 2014, and September 2014.  In a rating decision dated December 2014, the AOJ granted service connection for a heart condition involving non-ischemic cardiomyopathy and atrial fibrillation.  The Board observes that a November 2010 AOJ rating decision separately denied service connection for ischemic heart disease (IHD).  The Board finds that the December 2014 award of service connection for non-ischemic cardiomyopathy and atrial fibrillation constitutes a full award of the benefits sought on appeal and, thus, terminated the appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the Introduction, the Veteran is the recipient of the Combat Action Ribbon.  The prior Board remands instructed that, in readjudicating the claims in a supplemental statement of the case (SSOC), the AOJ should apply the provisions of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (instructing that when a Veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service.")  The Board must remand these claims as the AOJ has not applied the provisions of 38 U.S.C.A. § 1154(b).

The Board next observes that, once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has previously remanded the claims remaining on appeal, inter alia, for a medical opinion as to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus and/or non-small cell carcinoma of the lung.  In so doing, the VA examiner was requested to consider medical treatise articles submitted by the Veteran discussing a potential causal relationship between diabetes mellitus and obstructive sleep apnea.

The Board notes that the medical treatise articles, while acknowledging that diabetes mellitus and obstructive sleep apnea share common risk factors such as obesity, also posit potential independent links between diabetes mellitus causing obstructive sleep apnea.  For instance, these treatise articles discuss that diabetes mellitus causes sleep disturbance, that sleep disordered breathing is associated with insulin resistance and glucose intolerance, and that studies showed an increased risk of obstructive sleep apnea in individuals with metabolic syndrome.  The Veteran has also argued that his diabetes mellitus has caused weight gain which, in turn, has caused his obstructive sleep apnea.

The VA opinions obtained by the AOJ, dated December 2014 and June 2015, summarized the medical articles as indicating that diabetes mellitus and obstructive sleep apnea share common risk factors such as obesity, and that patients with obstructive sleep apnea are at increased risk of developing diabetes mellitus due to hypoxemia which contributes to insulin resistance and beta cell dysfunction.  However, the examiner did not discuss the medical treatise articles positing how diabetes mellitus may cause obstructive sleep apnea.  

Thus, on remand, the Board will also return the December 2014 and June 2015 examination reports for an addendum opinion discussing the portions of the medical treatise articles which posit how diabetes mellitus may cause obstructive sleep apnea. 

Accordingly, the case is REMANDED for the following action:
 
1.  Forward the claims file to the author of the December 2014 and June 2015 opinions for an addendum opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinion that the claims folder and the Remand have been reviewed.  If the author of the December 2014 and June 2015 opinions is not available, send the claims folder to an equally qualified examiner (other than the examiner who authored the July 2013 and July 2014 opinions).

The need for additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinions.  

The examiner is advised that service connection is currently in effect for both diabetes mellitus Type II and non-small cell carcinoma of the lung.

After reviewing the electronic claims file, the examiner should offer an opinion on the following:

The Veteran has primarily claimed service connection for obstructive sleep apnea, as secondary to one or more of his service-connected conditions, identified as diabetes mellitus Type II and non-small cell carcinoma of the lung. 

Following a review of the service and post-service medical records and medical statements, the lay statements and testimony of record, the articles from the internet relating to the possible etiological relationship between diabetes and sleep apnea, and the remaining evidence in the Veteran's electronic claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that sleep apnea was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)? In such event the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorder at issue. 

In particular, the examiner is requested to discuss the medical treatise articles which posit that diabetes mellitus may cause sleep disturbance, that sleep disordered breathing is associated with insulin resistance and glucose intolerance, and that studies show an increased risk of obstructive sleep apnea in individuals with metabolic syndrome.  The examiner is requested to discuss whether any of these potential theories apply to the specific facts of this case.  The examiner should also discuss the Veteran's theory that his diabetes mellitus caused weight gain which, in turn, caused or aggravated his obstructive sleep apnea.

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of sleep apnea; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition. 

The rationale for any opinion offered should be provided.
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, reflecting consideration of direct and secondary theories of entitlement.  

Readjudication of the claims must reflect application of the provisions of 38 U.S.C.A. § 1154(b). 

If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

